PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/829,241
Filing Date: 1 Dec 2017
Appellant(s): RICKERT et al.



__________________
Daniel Gross
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (US 20140180361), cited previously, in view Dai et al. (US 20080114415), cited previously.
Regarding claim 1, Burdick discloses a brain stimulation system (section 0007, stimulator is attached via one or more leads to one or more electrodes that are placed in ), and for applying stimulation signals to the patient (section 0011, neurostimulator device configured to deliver stimulation through an electrode array that will help a patient regain voluntary movements, and/or recover autonomic, sexual, vasomotor, and/or improved cognitive function after a motor incomplete SCI or motor complete SCI), an implant control unit 250 which is implantable 
However Burdick does not disclose wherein the body-external, portable processing device is adapted for continuously receiving and evaluating neuronal signals sensed by the at least one implantable sensor device via the wireless data link, and based on the evaluated signals, continuously generating and continuously feeding back the control signals in real-time to the implant control unit via the wireless data link. Dai discloses the body-external, portable processing device 20 is adapted for continuously receiving and evaluating neuronal signals sensed by the at least one implantable sensor device via the wireless data link 40, and based on the evaluated signals, continuously generating and continuously feeding back the control signals in real-time to the implant control unit via the wireless data link (section 0041, the implanted device is continuously powered and controlled by the external unit through the inductive power link and the data link, respectively. The external unit comprises an external controller, a coil driver and a data transceiver. The external controller can include an information collector such 
Concerning claim 2, Burdick discloses at least one sensor device 158 for sensing body-external signals, the sensor device being adapted for being coupled with the body-external, portable processing device and for transmitting the sensed signals to the body-external, portable processing device (section 0102, The external sensors 158 and/or motion capture system 166 may be used to gather data about the subject 102 for analysis by the computing device 152 and/or the neurostimulator device).

Regarding claim 6, Burdick discloses the body-external, portable processing device further comprises means for connecting to a local communication network 156 (Fig. 2, section 0100, computing device 152 may be connected to a network 156 e.g., the Internet and configured to send and receive information across the network to one or more remote computing devices).
With respect to claim 8, Burdick discloses the implant control unit is adapted for generating the stimulation signals on the basis of predefined parameters, the predefined parameters being determined and delivered by the body-external, portable processing device along with the control signals (section 0108, the neurostimulator device 120, 202, 220 can effectively send a predefined pattern of pulses to selected ones of the electrodes 142 in the electrode array).

Concerning claim 10, Burdick discloses a brain stimulation method, wherein neuronal signals of a patient are continuously sensed by at least one implantable sensor device and based on the sensed signals, stimulation signals are applied to the patient by at least one neuronal stimulation device which is adapted for being placed into the brain cavity (Section 0083, neurostimulator device may be configured to be regulated automatically e.g., configured for open loop and/or closed 
Wherein the sensed neuronal signals are received by an implant control unit which is implantable into the patient body, and the stimulation signals are generated and applied to the at least one stimulation device by the implant control unit on the basis of the control signals (Figs. 2, 5, sections 0093, 0099, 0105-0107,0109, the sensors, the neurostimulator device may be configured to modify or adjust the complex stimulation pattern based on information received from the sensors via the connections).
wherein the sensed neuronal signals are sent, by the implant control unit, via a wireless data link 155, 194, to a body-external, portable processing device which is adapted for being worn by the patient, and the received signals being stored by the body-external, portable processing device (Fig. 5, section 0109, wireless connection 155 may be two components, a communication connection 155A and a power transfer connection 155B, the external system includes an external control unit that may be used program, gather data, and/or charge the neurostimulator device e.g., via a wireless connection), and control signals are generated based on the received signals and sent via the wireless data link to the implant control unit by the body-external, portable processing device, wherein the neural signals sensed by the at least one implantable sensor device are continuously received and evaluated by the body-external, portable processing device via the wireless data link, and based on the evaluated signals, the control signals are continuously generated and fed back to the implant control unit in real time via the wireless data link (Fig. 2, section 0124, 0142), the (Sections 0099, 
Concerning claim 12, Burdick discloses the stimulation signal is a single impulsion of maximal strength, and the sensed signals are recorded (section 0110-0013, neurostimulator device may be configured to deliver stimulation having the following properties: A maximum voltage (e.g., a constant voltage mode) of about ±12 V; A maximum stimulating current (e.g., a constant current mode) of about ±5 mA; A maximum stimulation frequency of about 100 kHz).
With respect to claim 14, Burdick discloses adaptation of the brain to the stimulation signals is determined by the body-external, portable processing device based on the signals received from the least one sensor device, and upon determination of the adaptation, the stimulation control signals are modified (section 0028-0029, 0194, neurostimulator device may be connected to the one or more sensors, and configured to transmit the physiological data collected by the one or more sensors to the computing device, foot pressure sensors, accelerometers 192, and motion tracking systems can be used to gather extensive data on the performance of the subject 102 in response to specific stimuli. These assessments of performance can be used by the learning system to determine suitable and/or optimal stimulation 
Regarding claim 15, Burdick discloses the stimulation control signals are generated by the body-external, portable processing device as a predetermined function of the signals sensed by the at least one sensor device, whereby the function is adapted over time, preferably by changing weighting factors of the signals sensed by the at least one sensor device and/or by modifying the functional relationship of the signal sensed by the at least one sensor device (section 0028-0029, 0194, neurostimulator device may be connected to the one or more sensors, and configured to transmit the physiological data collected by the one or more sensors to the computing device, foot pressure sensors, accelerometers 192, and motion tracking systems can be used to gather extensive data on the performance of the subject 102 in response to specific stimuli. These assessments of performance can be used by the learning system to determine suitable and/or optimal stimulation parameters. Soon after the subject 102 is implanted with one of the neurostimulator devices 120, 202, 220, 320, and 420, the subject 102 will begin physical training in a clinical setting).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (US 20140180361), cited previously, in view Dai et al. (US 20080114415) and further in view of Libbus et al. (US 20100049281), cited previously.
Regarding claim 4, Burdick In view of Dai discloses the invention substantially as claimed however does not show wherein the sensed signals are associated with time .

(2) Response to Argument
Independent Claims 1 and 10
	Regarding appellant’s arguments for claims 1 and 10, Examiner finds that Burdick in view of Dai still does teach, show or suggest a body external portable processing device adapted for continuously receiving and evaluating the neuronal signals sensed by the implanted sensor device and continuously generating and continuously feeding back the control signals in Real-time as in Claim 1. Burdick 
However Burdick does not explicitly disclose wherein the body-external, portable processing device is adapted for continuously receiving and evaluating neuronal signals sensed by the at least one implantable sensor device via the wireless data link, and based on the evaluated signals, continuously generating and continuously feeding back the control signals in real-time to the implant control unit via the wireless data link. Dai discloses the body-external, portable processing device 20 is adapted for continuously receiving and evaluating neuronal signals sensed by the at least one implantable sensor device via the wireless data link 40, and based on the evaluated signals, continuously generating and continuously feeding back the control signals in real-time to the implant 
	Alternatively, Burdick (by itself) could be interpreted as showing that the body external processing device is adapted for receiving sensed signals in real time and feeding back signals in real time to the implant control unit (Section 0142, controller circuit is also configured to transmit the recorded data over the communication connection e.g., in "real time" to the external programming unit. controller circuit includes an antenna configured to communicate with the external controller. The controller circuit may be configured to coordinate stimulating (signal sending) and 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.